Citation Nr: 9925355	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.

2.  Entitlement to service connection for a cold sensation in 
the index and middle fingers of the left hand.

3.  Entitlement to service connection for a throat disorder.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased evaluation for diabetes 
mellitus (DM), currently evaluated as 20 percent disabling.

8.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the lumbar spine, currently evaluated 
as 10 percent disabling.

9.  Entitlement to an increased evaluation for DJD of the 
left wrist, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for DJD of the 
right knee, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for 
blastomycosis, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased evaluation for peptic ulcer 
disease, hiatal hernia and esophageal reflux, currently 
evaluated as 10 percent disabling.

13.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.

14.  Entitlement to an increased (compensable) evaluation for 
viral hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In August 1997 the veteran raised the issue of entitlement to 
a total rating based on unemployability due to service-
connected disabilities.  During his April 1999 central office 
hearing, the veteran also raised the issue of entitlement to 
service connection for rectal dysfunction secondary to his 
service-connected DM.  Moreover, the veteran's 
representative, in it's April 1999 written brief 
presentation, raised the issue of entitlement to service 
connection for right ear hearing loss.  The record indicates 
that the RO has not addressed these issues in the first 
instance.  The issues are therefore referred to the RO for 
initial adjudication.

The issues of entitlement to increased evaluations for DJD of 
the lumbar spine, left wrist and right knee, blastomycosis 
and for peptic ulcer disease, hiatal hernia and esophageal 
reflux will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for a 
skin disorder due to exposure to herbicides, a cold sensation 
in the index and middle fingers of the left hand and throat 
disorder are not plausible.

3.  The veteran has left ear hearing loss which resulted from 
his service.

4.  The veteran has tinnitus which resulted from his service.

5.  The veteran's hypertension originated in service.

6.  The service-connected erectile dysfunction is manifested 
by a normal appearing penis and normal testosterone levels.

7.  The most recent examination and laboratory results are 
negative for evidence of viral hepatitis or any residuals 
thereof.


CONCLUSIONS OF LAW

1.  The claims for service connection for a skin disorder due 
to exposure to herbicides, a cold sensation in the index and 
middle fingers of the left hand and a throat disorder are not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b)(West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (1998).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b)(West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) (1998).

4.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

5.  A compensable evaluation for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.115b, Diagnostic Codes 7599-7522 (1998).

6.  The criteria for a compensable evaluation for viral 
hepatitis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.114, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Medical Records

Skin Disorder

Service medical records reflect treatment for various skin 
disorders, including Athlete's feet in December 1962 and June 
1974, questionable infectious dermatitis in October 1967, 
penile papules diagnosed as Glands of Tyson in October 1971, 
and tinea corporis in October 1975.  Thereafter, no further 
complaints regarding skin disease were recorded in the 
service medical records.

Index and Middle Fingers of the Left Hand Disability

Service medical records reveal that in February 1987 the 
veteran was treated for a laceration of his left finger.  
There are no further complaints, findings, treatment or 
diagnoses regarding any left index or middle finger coldness 
or numbness during service.

Throat Disorder

Service medical records contain numerous notations regarding 
a sore throat, from 1964 to 1987.  The problem was variously 
diagnosed as allergic rhinitis in February 1975; tonsillitis 
in October 1976 and January 1977.  In December 1977, it was 
noted that he had lost his voice and had a sore throat.  He 
was treated for intermittent sore throat in October and 
November 1978 and in April 1979.  In March 1980, laryngitis 
was diagnosed.  A sore throat was treated in May 1980. 
Laryngitis and an upper respiratory infection (URI) were 
diagnosed in December 1980.  In January 1982 and April 1982 
questionable pharyngitis was diagnosed.  In June 1983 voice 
loss of unknown etiology was noted.  An ear, nose and throat 
(ENT) consultation report that same month shows no 
abnormalities, save for mild true cord edema and erythema of 
the petiole of the epiglottis.  Laryngitis was noted in April 
1984 and a sore throat noted the following August.  In 
October 1984 he was assessed with URI and bronchitis.  Voice 
loss of unknown etiology was found in February 1985.  A March 
1985 otolaryngology consultation report following an indirect 
laryngoscopy showed normal vocal folds except for slight 
symmetrical edema.  There were no masses or ulcerations and 
his cords moved well.  March 1985 treatment records show an 
initial impression of strep throat and later of resolving 
tonsillitis.  The veteran was last assessed with 
laryngitis/aphonia in February 1987.  There is no further 
evidence of any complaints, findings, treatment or diagnoses 
for a throat disorder during the remainder of his service.  

Left Ear Hearing Loss

Service medical records show the veteran's hearing to be 
essentially normal at time of induction, and in the 1960's 
and through the mid-1970's.  On the authorized audiological 
evaluation during service, pure tone thresholds, in decibels, 
were as noted below. 

DATE 
HERTZ

500
1000
2000
3000
4000
January 1977
15
20
20

15






March 1978
0
5
5

20






May 1981
5
5
5
15
20






June 1989
15
5
5
25
35






July 1992
20
5
10
5
10

His DD Form 214 indicates that the veteran was a senior 
sergeant of special forces and that he was a communications 
operator for eight years.  He also received the combat 
infantry badge for his service in Vietnam.

Hypertension

Although the veteran was not diagnosed with hypertension 
during his extensive period of service numerous elevated 
blood pressure readings were recorded, and the veteran was 
required to undergo five-day blood pressure checks in March 
1978 that showed readings of 136/98, 132/82, 120/80, 124/82, 
124/82.  A second five-day blood pressure tests conducted in 
May 1980, show successive pressure readings of 130/89, 
120/96, 124/89, 120/88, 130/100 and 130/90.  Additional 
reports note elevated blood pressure readings consistently 
throughout service.

Post Service Medical Records

October 1993 private lab results show that the veteran was 
positive for Hemoglobin core antibody only.  These findings 
indicated either that the veteran was in the convalescent 
phase of hepatitis B infection and may have still been 
infectious or that it was many years after an original acute 
viremic state.  

November 1993 VA laboratory studies revealed normal white 
blood cell and red blood cell counts, as well as normal 
hemoglobin and hematocrit counts.

During his June 1994 VA Agent Orange examination the veteran 
complained of lesions that appeared in various areas on his 
body for several years since the 1960's.  He described the 
lesions as looking like "blood blisters."  An examination 
of his throat showed no evidence of lesions or exudate.  
Blood pressure was 135/90.  An occasional, isolated lesion 
was found over most of the body, appearing on the legs, arms 
and shoulders.  The lesions appeared to be light-colored 
blood blisters and some were scabbed over.  The impression 
was a skin rash and it was recommended the veteran undergo a 
dermatology consultation.  


Private treatment records, dating from January 1994 to 
November 1995, show that, in January 1994, the veteran's 
blood pressure reading was 142/82, in July 1994, it was 
151/97; in December 1994, it was 130/92, in September 1995 it 
was 140/90, and in November 1995, it was 140/80.  He was 
treated for bronchitis in May 1995.  He was first diagnosed 
with hypertension in November 1995.  

VA treatment records dating from April 1994 to October 1997 
show that the veteran was seen in April 1994 for a skin rash 
of five weeks' duration.  He stated that the condition had 
persisted for 30 years.  The examiner diagnosed dermatitis 
and questioned whether it was a fungal dermatitis.  A 
November 1994 medical treatment record indicates that the 
veteran's blood pressure was 154/ 90.  He was again seen for 
a non-specific dermatitis in December 1994.  His blood 
pressure was recorded as 150/88.  The dermatologist 
questioned whether the veteran had epidermolysis bullosa 
acquisita.  The veteran was diagnosed with probable contact 
dermatitis in October 1995 and was seen for speech reading in 
April 1996.  A July 1997 treatment record indicates that he 
had been treated for a throat infection three weeks 
previously and that he still had a "sticky" feeling in his 
throat.  The examiner noted that his tonsils were still 
present and that there were no exudates.  The veteran was 
treated for assessed asteatosis/xerosis in September 1997.

A March 1996 VA audiological evaluation shows, (despite some 
inconsistent pure tone responses) pure tone thresholds, in 
decibels, as noted below:




HERTZ




500
1000
2000
3000
4000

LEFT
40
50
55
55
65


He had 68 percent speech recognition in the left ear.

An April 1997 VA discharge summary shows that the veteran was 
admitted with a history of palpitations.  Initially, his 
blood pressure was 180/86, although it subsequently 
normalized.  An examination of his abdomen was non-
remarkable.  His discharge diagnoses included Type II DM, 
HTN, gastroesophageal reflux and osteoarthritis of multiple 
joints.  

During the November 1997  VA examination, the veteran gave a 
history of having hepatitis in 1966 with no residual 
problems.  He stated that he was later diagnosed with 
diabetes mellitus, and was able to achieve an erection only 
once or twice a month of short duration.  Physical 
examination revealed no gross abnormalities noted with regard 
to the veteran's skin.  The examiner found the veteran's 
throat to be normal, as well as his genitalia.  The examiner 
diagnosed a history of erectile dysfunction with a normal 
physical examination and normal testosterone levels, a 
history of viral hepatitis with liver function tests that did 
not support a diagnosis of residuals and a history of HTN 
that was adequately controlled at the time of the 
examination.

During his April 1998 personal hearing, the veteran testified 
that he had a respiratory problem and that when he got the 
lung problem he also would experience a problem with his 
throat.  He stated that he had had throat problems since 1975 
and that he had been treated in the prior two years for 
throat infections.  A throat specialist had told him he had a 
sensitive throat.  Regarding his erectile dysfunction, the 
veteran testified that a physician indicated to him that he 
would eventually have no sexual life.  He was unable to 
sustain an erection and when he did achieve an erection it 
was painful and there was also a "bump" and lesion 
apparent.  The veteran believes he developed skin problems as 
a result of his exposure to Agent Orange in Vietnam.  He 
stated he had skin problems since 1967 and that they were 
manifested by rough and scaly skin with lesions.  When the 
lesions faded they left scarring.  His skin condition had 
been present since his retirement.   Regarding his left ear 
hearing loss, the veteran stated that his wife first noticed 
that he had hearing loss.  He first noticed ringing in his 
ears while still in service, but believed it was normal 
because he was a radio operator.  The veteran testified that 
while he was serving in Germany in 1978 he was told that his 
blood pressure was high.  In 1986 or 1987 he was placed on a 
five-day blood pressure screening after becoming tired and 
off balanced.

During the veteran's April 1999 central office hearing before 
the undersigned Member, the veteran testified that he had a 
skin disorder since 1967 with flare-ups in 1987 and 1993.  VA 
treated him for this condition in 1994.  The veteran further 
testified that he had constant ringing in his ears and that 
he thought it was normal because he was a radio operator 
during service.  He also testified that he was exposed to 
combat noise while stationed in Vietnam.  He was first 
treated for HTN in 1995 and did not believe he had had any 
liver function tests.  

Along with it's written brief presentation, dated in April 
1999, the veteran's representative submitted with a waiver of 
the RO's initial consideration, the written opinion of Nikita 
Tregubov, M.D., a senior medical consultant for the American 
Legion.  Dr. Tregubov reviewed the veteran's claims file and 
noted that the veteran had served in excess of thirty years, 
with combat service in Vietnam and that he was exposed to 
continual acoustic trauma due to his military occupational 
specialty in communications.  The physician found that the 
veteran's service medical records showed a gradual decline in 
his bilateral hearing acuity, although he did not meet VA 
standards at the time of his separation from service.  Dr. 
Tregubov opined, however, that the veteran's current 
bilateral hearing loss and tinnitus were directly related to 
the veteran's inservice acoustic trauma.

Analysis

Service Connection 

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Skin Disorder, Index and Middle Fingers of the Left Hand, 
and Throat Disorder

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, these claims are not well-
grounded.


Skin Disorder

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (1996).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1998) are also satisfied:  chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, prostate cancer, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Claims for Veterans 
Appeals (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

While the veteran contends that he has a skin disorder as a 
result of his  exposure to Agent Orange, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  There is no medical or other 
competent evidence of record suggesting that the veteran had 
any skin disorder subject to presumptive service connection 
based upon Agent Orange exposure or that he had any disorder 
related to his exposure to Agent Orange.  Moreover, while the 
evidence shows that the veteran was treated for skin 
disorders earlier in his career, there is no medical opinion 
linking any current skin disorder to service.  In light of 
these circumstances, the Board must conclude that the veteran 
has failed to meet his initial burden of producing evidence 
of a well-grounded claim for service connection for a skin 
disorder.

Index and Middle Fingers of Left Hand and Throat Disorder

With regard to these claims the Board notes that, although 
the veteran believes he has a cold sensation in the index and 
middle fingers of the left hand and a throat disorder as a 
result of his service, he has not presented evidence of any 
current left index and middle finger disability.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Nor has he provided 
any competent medical opinion that his post service throat 
infection is in any way related to his service.  In this 
regard, although several treatment records record the 
veteran's history of inservice onset of his current skin 
disorder, evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Although the Board has considered and denied the veteran's 
claims for a skin disorder due to exposure to herbicides, for 
a cold sensation in the index and middle fingers of the left 
hand and for a throat disorder on a ground different from 
that of the RO, that is, whether the claims are well grounded 
rather than whether he is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the RO accorded the appellant greater consideration than his 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).

Left Ear Hearing Loss and Tinnitus

As specifically pertinent to a claim for service connection 
for hearing loss, 38 C.F.R. § 3.385 provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.

The veteran and his representative contend that during his 
active combat service in Vietnam and as a communications 
operator he was exposed to acoustic trauma, which caused his 
left ear hearing loss and tinnitus.

The Board finds that the presence of left ear hearing loss is 
established by the VA audiometric findings in March 1996.  
Moreover, the November 1997 VA examiner noted the veteran's 
complaints of tinnitus and Dr. Tregubov opined that the 
veteran had bilateral hearing loss and tinnitus as a result 
of inservice acoustic trauma.  The Board notes that the 
veteran received the Combat Infantry Badge and had a military 
occupational specialty as a communications operator for eight 
years.  His combat service with noise exposure has been 
clearly established.  Clear and convincing evidence that the 
left ear hearing loss and tinnitus are unrelated to the 
veteran's combat service is not of record.  Therefore, 
service connection is in order for both of these 
disabilities.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Hypertension

Service connection may be granted for hypertension if it is 
manifested to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

The Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  The veteran's service 
medical records show that his diastolic readings were clearly 
at or over 90 mm. on several occasions during his service.  
He was formally diagnosed with hypertension within two years 
of his retirement from service.  The Board finds that this 
evidence is at least in equipoise and that with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports the claim of entitlement to service connection for 
hypertension.  38 C.F.R. § 3.102.

Increased Evaluations

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Erectile Dysfunction

The diagnostic code most closely analogous to erectile 
dysfunction is for penis deformity with loss of erectile 
power, Diagnostic Code 7522 under the provisions of 38 C.F.R. 
§ 4.115b.  The only rating under these provisions is 20 
percent.  The criteria for that rating are deformity of the 
penis with loss of erectile power.  While the veteran has 
loss of erectile power there is no evidence of deformity of 
the penis so as to warrant the 20 percent evaluation.  In 
every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31  Therefore, a noncompensable 
evaluation is warranted under Diagnostic Code 7522.  Thus, 
the preponderance of the evidence is against an increased 
(compensable) rating for erectile dysfunction.  The evidence 
does not raise doubt as to any material issue. 38 C.F.R. § 
4.115b, Code 7599-7522.

Viral Hepatitis

The veteran's viral hepatitis is currently evaluated under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345.  
Infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is evaluated at 100 percent.  Moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression warrants a 60 
percent evaluation.  Minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures warrants 30 percent evaluation.  
Demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent evaluation.  Healed, 
nonsymptomatic infectious hepatitis warrants a noncompensable 
evaluation.  38 C.F.R. §4.114, Diagnostic Code 7345 (1998).

The November 1997 examination report is negative for evidence 
of hepatitis or any gastrointestinal disturbance attributable 
to hepatitis.  Moreover, the examiner noted that liver 
function tests did not support a diagnosis of residuals.  
Therefore, a compensable evaluation for infectious hepatitis 
is not for assignment.

Although the veteran's representative has requested that 
these issues be remanded because the examiner did not review 
the claims file prior to the examination, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's erectile 
dysfunction and viral hepatitis.  38 C.F.R. §§ 4.1, 4.2, 4.41 
and 4.42 and Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings. 


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for a skin 
disorder due to exposure to herbicides, a cold sensation in 
the index and middle fingers of the left hand and for a 
throat disorder are denied.

Service connection for left ear hearing loss, tinnitus and 
hypertension is granted.

An increased rating for erectile dysfunction is denied.

An increased rating for viral hepatitis is denied.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  

During his April 1999 central office hearing, the veteran 
testified that his insulin levels had been increased and his 
DM had worsened since his previous hearing that was 
subsequent to his most recent VA examination.  He also 
testified that his back disability was worse in the afternoon 
and that he experienced flare-ups of his back disability.  A 
review of the November 1997 examination shows that the 
examiner was not provided the veteran's claims file to 
review.  Further, in evaluating the veteran's DJD of the 
lumbar spine, left wrist and right knee, the examiner opined 
that it would be speculative to comment on DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has held that VA's 
duty to assist includes adequate assessments of functional 
loss due to pain, to include functional loss during flare-
ups.  Arms v. West, 12 Vet. App. 188 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Such evaluations should include 
objective evidence of weakened movement, atrophy, excess 
fatigability or incoordination.

The Board further notes that the veteran was not provided VA 
examinations to evaluate his service-connected 
gastrointestinal disabilities and his blastomycosis since he 
raised these issues in August 1997.  The Court has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Moreover, during his April 1999 
hearing, the veteran and his representative contended that 
the veteran should be provided separate ratings for his 
peptic ulcer disease, hiatal hernia and esophageal reflux, as 
well as for the painful chest scar associated with the 
operation for his service-connected blastomycosis.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board notes that the veteran is service 
connected for blastomycosis which is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6836, for mycotic lung diseases.  
However, the February 1998 rating decision and April 1998, 
evaluated the veteran's blastomycosis analogous to pulmonary 
emphysema under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  The veteran should be evaluated under 
the appropriate provisions and advised of those regulations 
in a supplemental statement of the case.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Fayetteville, North Carolina, 
dated from November 1997 to the present.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination by a board certified 
specialist, if available, to determine 
the extent of the veteran's service-
connected DJD of the lumbar spine, left 
wrist and right knee.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional loss due to pain should be 
identified as well.  The examiner should 
also attempt to assess the degree of any 
pain present.  The extent of any weakened 
movement, atrophy, excess fatigability or 
incoordination should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups and if feasible, express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  All opinions 
and conclusions must be supported by 
complete rationale.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  The RO should further arrange for the 
veteran to undergo VA examinations by a 
gastroenterologist, and endocrinologist 
and a pulmonary specialist, to determine 
the nature and extent of any diabetes 
mellitus, gastrointestinal disorders and 
blastomycosis found to be present or any 
residuals thereof.  All indicated studies 
should be performed, and it is requested 
that the gastroenterologist specifically 
confirm or rule out diagnoses of peptic 
ulcer disease, hiatal hernia and 
esophageal reflux and comment on the 
related symptomatology  The veteran's 
claims file must be made available to the 
examiners prior to the examinations.  
Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should review the 
examination reports, and if they do not 
comply with all directives in this 
remand, corrective action must be taken.  
The RO should then take any other 
development deemed appropriate, and 
readjudicate the issues of entitlement to 
increased evaluation for diabetes 
mellitus, DJD of the lumbar spine, left 
wrist and right knee.  The RO should also 
readjudicate the issues of entitlement to 
increased ratings peptic ulcer disease, 
hiatal hernia and esophageal reflux, as 
well as for blastomycosis, to include 
consideration of separate ratings 
pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

